[Cite as Goldapp v. Unknown, 2010-Ohio-2319.]

                                    Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CHAD GOLDAPP

        Plaintiff

        v.

Case No. 2010-01115-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
    UNKNOWN



         {¶ 1} On January 7, 2010, plaintiff was issued a Return of Complaint
Form/Direction to Complete Form which required plaintiff to file a corrected complaint
listing an appropriate defendant and including plaintiff’s original signature. Plaintiff was
also ordered to either pay the $25 filing fee or to file a poverty statement. Plaintiff has
failed to comply with the court orders.         Therefore, plaintiff’s action is DISMISSED,
without prejudice, pursuant to Civ.R. 41(B)(1). The court shall absorb the costs of this
case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

cc:
Chad Goldapp
5476 Whispering Oak Blvd.
Hilliard, Ohio 43026

DRB/laa
Filed 2/22/10
Sent to S.C. reporter 5/21/10
Case No.2010-01115-AD   -2-   ENTRY